DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 03/12/2020.  With entry of the concurrently filed preliminary amendment, claims 1-13 are currently pending and under examination herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Claim Rejections – 35 U.S.C. 112/101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 provides for “[u]se of at least one withdrawal valve …,” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 13 also is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claims 1, 4-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8 and 13, the functional limitation “and/or wherein the valve piston of the at least one withdrawal valve comprises a valve plate at an end directed to the at least one transfer line..." creates indefiniteness, as it not clear from the antecedent disclosure how the withdrawal valve can at the same time have two valve plates, one shaped according to an inner wall of the loop reactor such that the valve piston is flush with the inner wall of the loop reactor in a closed position and a valve plate at an end directed to the transfer line, the valve plate being shaped according to an inner wall of the transfer line such that the valve piston is flush with the inner wall of the transfer line in closed position of the withdrawal valve.  In other words, it is not seen how the valve plate of the valve piston of the same withdrawal valve (“the at least one withdrawal valve”) can be concurrently directed to the at least one loop reactor and the at least one transfer line, with the valve plate being shaped according to an inner wall of the at least one loop reactor such that the valve piston is flush with the inner wall thereof as well as being shaped according to an inner wall of the transfer line such that the valve piston is flush with the inner wall thereof. Clarification at least by way of explanation is required.  Claims 4-7, 11 and 12 depend from claim 1 or 8 such that the reasoning used to reject the base claims will be relied upon to reject the depend portions of said claims.   

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 4, 5, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Verser et al (WO 2004/031245 A1) (‘Verser’) in view of Michielin et al (WO 2006/007974 A1) (‘Michielin’).
	Regarding Claims 1 and 13, Verser discloses a polymerization loop reactor system comprising a continuous withdrawal from a high solids slurry polymerization in a loop reactor through a piston valve (see page 5, lines 5-9; page 6, lines 10-11 and Fig. 8).  The valve cylinder and the valve piston within the valve cylinder (see Fig. 8: 34c) of Verser are mounted to a wall of a transfer line (Fig. 4: 54) of a lower horizontal segment of the loop reactor (see Fig. 8) at an angle determined by the horizontal segment and the transfer line (see Fig. 8).  The slurry is transferred through a withdrawal conduit connected at an angle of more than 0o and less than 180o (see Fig. 8, angle = (90o - γ)).  The valve piston comprises a valve plate at an end directed to the at least one loop reactor (see Fig. 3: 62).  
	The teachings of Verser differ from the present invention only in that the claimed feature of the valve plate being shaped according to an inner wall of the at least one loop reactor such that the valve piston is flush with the inner wall of the at least one loop reactor in a closed position of the withdrawal valve is not disclosed.  However, in analogous art directed to a method and apparatus for discharging polymer particles from a continuously operated polymerization reactor, Michielin teaches that insertion of a piston valve in a polymer discharge line as a modulating valve allows minimizing the risk of plugging the discharge line (see page 5, penult. para).  Michielin further describes the position of a piston 15 within a sleeve 14 using the term “piston end E” to refer to the end of the piston 15 facing the reactor wall 11 (see Figs. 2 and 3).  In particular, Michielin describes the position of said end E during the piston stroke by identifying three operating positions, the first of which is identified as the position A corresponding to a complete alignment of the piston end E with the reactor wall 11 (see page 8, final six lines).  According to Fig. 3 of Michielin, the position A is shown as one in which the piston end E is flush with the inner wall of the reactor.  Further, as Michielin generally teaches that the method of the Michielin invention can be successfully applied to a polymerization process carried out in both a gaseous and a liquid phase (see page 6, 1st sentence), one of ordinary skill in the art would have expected the piston valve design disclosed therein to be applicable to a polymerization loop reactor system such as disclosed by Verser.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymerization reactor system of Verser by shaping the valve plate of the piston valve at an end directed to the at least one loop reactor according to an inner wall of the at least one loop reactor such that the valve piston is flush with the inner wall of the at least one loop reactor in a closed position of the withdrawal valve as per Michielin.  An ordinarily skilled practitioner would have been led to so modify Verser in order to achieve the predictable benefit of avoiding turbulence in the loop reactor caused by protrusions on the valve plate of the piston valve when in the closed position. 
Regarding Claim 4, Verser in view of Michielin renders obvious a polymerization reactor system according to claim 1 as discussed above.  Verser further discloses a withdrawal conduit connected to the at least one withdrawal valve at an angle β as claimed (see Fig. 8: 34b).  
Regarding Claim 5, Verser in view of Michielin renders obvious a polymerization reactor system according to claim 1 as discussed above.  Verser further discloses a ram valve which can serve as a shut-off valve for the entire continuous take-off (CTO) assembly (see Fig. 3: 62 and page 11, lines 22-26).  It is submitted that the disclosed ram valve has to have a seat or plate with a generically bevelled angle γ as claimed in order to perform its disclosed shut-off function; i.e., to engage with the opening in elbow 20 (see Fig. 3) to seal-off the CTO assembly. 
Regarding Claim 8, Verser discloses a method for producing an olefin polymer in a polymerization reactor system comprising the claimed steps of:
 supplying at least one olefin monomer, optionally comonomer, diluent and catalyst to at least one loop reactor (see page 7, lines 8-13; page 8, lines 4-8 and Figs. 1(a), 1(b)); 
polymerizing the at least one olefin monomer and optionally comonomer to produce a liquid slurry comprising a liquid medium and solid olefin polymer particles (see page 6, lines 20-22); 
withdrawing at least a portion of the liquid slurry via at least one withdrawal valve, the at least one withdrawal valve comprising a valve cylinder and a valve piston within the valve cylinder (see page 5, lines 5-9; page 6, lines 10-11 and Fig. 8); 
wherein at least one withdrawal valve is mounted to a wall of a lower horizontal segment of the at least one loop reactor at an angle α of more than 0° and equal to or less than 85°, determined from perpendicular to a tangent of the wall at the mounting position in flow direction of a slurry in the at least one loop reactor (see Fig. 8, angle = (90o - γ)); and
wherein the valve piston of the at least one withdrawal valve comprises a valve plate at an end directed to the at least one transfer line (see Fig. 3: 62); and
transferring the withdrawn liquid slurry via a withdrawal conduit connected to the at least one withdrawal valve at an angle β of more than 90° and less than 180°, determined from the longitudinal axis of the withdrawal valve in flow direction of the withdrawn slurry (see Fig. 8: 34b).  
The teachings of Verser differ from the present invention only in that the claimed feature of the valve plate being shaped according to an inner wall of the at least one loop reactor such that the valve piston is flush with the inner wall of the at least one loop reactor in a closed position of the withdrawal valve is not disclosed.  
However, as discussed above with respect to the corresponding technical feature of claim 1, Michielin teaches insertion of a piston valve in a polymer discharge line as a modulating valve to minimize the risk of plugging the discharge line (see page 5, penult. para).  Michielin further describes the position of a piston 15 within a sleeve 14 using the term “piston end E” to refer to the end of the piston 15 facing the reactor wall 11 (see Figs. 2 and 3).  In particular, Michielin describes the position of said end E during the piston stroke by identifying three operating positions, the first of which is identified as the position A corresponding to a complete alignment of the piston end E with the reactor wall 11 (see page 8, final six lines).  According to Fig. 3 of Michielin, the position A is shown as one in which the piston end E is flush with the inner wall of the reactor.  Further, Michielin generally teaches that the method of the Michielin invention can be successfully applied to a polymerization process carried out in both a gaseous and a liquid phase (see page 6, 1st sentence); therefore, one of ordinary skill in the art would have expected the piston valve design disclosed therein to be applicable to a slurry polymerization process such as disclosed by Verser.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Verser by shaping the valve plate of the piston valve at an end directed to the at least one loop reactor according to an inner wall of the at least one loop reactor such that the valve piston is flush with the inner wall of the at least one loop reactor in a closed position of the withdrawal valve as per Michielin.  An ordinarily skilled practitioner would have been led to so modify Verser in order to achieve the predictable benefit of avoiding turbulence in the loop reactor caused by protrusions on the valve plate of the piston valve when in the closed position. 
Regarding Claim 11, Verser in view of Michielin renders obvious a method for producing an olefin polymer according to claim 8 as discussed above.  Verser further discloses a “ram valve” whose seat or plate has to have a generically bevelled angle γ as claimed, based on the reasoning set out above with respect to the corresponding feature of claim 5.  

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Verser in view of Michielin as applied to claims 1 and 8 above, and further in view of Kufeld et al (US 2003/0109651 A1) (‘Kufeld’).  
Verser in view of Michielin renders obvious the polymerization reactor system and method for producing an olefin polymer according to claims 1 and 8, respectively, as discussed above.  Neither Verser nor Michielin directly discloses wherein the at least one withdrawal valve is mounted to the wall of a lower horizontal segment of the at least one loop reactor at a distance from the center of the lower horizontal segment of up to 40% of the total length of the lower horizontal segment (per claims 2, 9) or wherein the at least one withdrawal valve is mounted to the wall of a lower horizontal segment of the at least one loop reactor at the center of the lower horizontal segment (per claims 3, 10).  Nevertheless, it is conventional in the art to mount at least one withdrawal valve to the wall of a lower horizontal segment of at least one loop reactor at a distance as claimed or at the center thereof as shown by Kufeld.  See Kufeld, Fig. 1: lower pipe section 16 and Fig. 8: lower pipe section 16 having plurality of take-off means 34 C as well as paragraph [0050].   As depicted therein, the plural take-off means 34 C are mounted to the wall of lower pipe section 16 at various locations including the approximate middle of said section as well as locations corresponding to the claimed distance from the center thereof.  Further, since Verser generally discloses that the described continuous take-off mechanism can be attached to any segment, elbow or curve (see page 8, lines 29-30), one of ordinary skill would have expected the mounting locations for the take-off means 34 C as shown in Fig. 8 of Kufeld to be suitable for the purposes of Verser.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the reactor system and process of Verser such that the at least one withdrawal valve is mounted to the wall of a lower horizontal segment of the at least one loop reactor at a distance from the center of the lower horizontal segment as claimed or at the center of the lower horizontal segment as suggested by Kufeld.  

Conclusion
Claims 6, 7 and 12 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claim.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to Verser, Michielin and Kufeld, discussed above, does not teach the invention of present claims 6/7, in particular the claimed feature wherein the valve piston is mounted in the valve cylinder axially rotatable such that the valve piston axially rotates by 180o, when being moved from the closed position to a fully open position.  Nor does the closest prior art teach the invention of present claim 12, in particular the claimed feature of opening the at least one withdrawal valve by moving the valve piston from a closed position to a fully open position, wherein the piston is simultaneously axially rotated by 180o, and closing the at least one withdrawal valve by moving the valve piston from the fully open position to the closed position, wherein the piston is simultaneously axially rotated by 180o.  Further, while it is known from Fouarge et al (US 2012/0053304 A1; cited in 01/24/2018 Search Report) to connect the bottom of a settling leg to certain rotating PTO (product take-off) valves, the most common of which relies on a 180o rotation of the moving part of the valve ([0767]-[0769]; Fig. 30), there is no teaching of a valve cylinder axially rotatable such that the valve piston rotates by 180o, when being moved from a closed position to a fully open position as in the present invention.  Moreover, given that a stated object of Verser is to provide a process and apparatus that allow the elimination of settling legs from the reactor altogether (cf., page 5, lines 1-3), an ordinarily skilled practitioner would have had no significant motivation to select the settling leg PTO valve assembly of Fouarge et al for use in the continuous take-off mechanism of Verser.    

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/10-07-22